Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 1 of 9




         UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA

                                WEST PALM BEACH DIVISION

                                     CASE NO. 9:19-cv-81381


 ORTHOPAEDIC CARE SPECIALISTS, P.L.,

        Plaintiff,

 v.

 AETNA LIFE INSURANCE COMPANY,

       Defendant.
 _______________________________________/

                         PLAINTIFF’S MOTION FOR REMAND
                     AND INCORPORATED MEMORANDUM OF LAW

        Plaintiff, Orthopaedic Care Specialists, P.L., (“Plaintiff”) hereby moves to remand this

 action to the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida.

        The Plaintiff’s claims are not pre-empted by ERISA, and Aetna Life Insurance Company’s,

 claimed basis for federal jurisdiction – complete ERISA preemption – is without merit. The

 plaintiff has brought statutory and quasi-contractual state law claims against Defendant for

 violations of contractual and legal duties owed to them concerning the rate of 1 reimbursement –




 1
  Defendant, and many other health insurance company Defendants, have lost motions to remand
 on similar attempts to remove based on ERISA preemption on numerous occasions over the last
 decade or so: see, e.g., Plano Orthopedic & Sports Med. Ctr., P.A. v. Aetna Health, Inc., 3:12-CV-
 01744 L, 2012 WL 5355800, at *1 (N.D. Tex. Oct. 30, 2012); USC-Kenneth Norris Jr. Cancer
 Hosp. v. Aetna Health of California, Inc., CV 08-3710 AHM(FMOX), 2008 WL 4889022, at *4
 (C.D. Cal. Nov. 7, 2008); N.E. Hosp. Auth. v. Aetna Health Inc., CIV.A. H-07- 2511, 2007 WL
 3036835, at *1 (S.D. Tex. Oct. 17, 2007); Lone Star OB/GYN Associates v. Aetna Health Inc., \
 579 F.3d 525, 528 (5th Cir. 2009); C.N. Guerriere, M.D., P.A. v. Aetna Health, Inc.,
 807CV1443T27MAP, 2007 WL 3528366, at *1 (M.D. Fla. Nov. 15, 2007); Omega Hosp., L.L.C.
 v. Aetna Life Ins. Co., CIV.A. 08-3712, 2008 WL 2787466, at *3 (E.D. La. July 16, 2008); New
 Jersey Spinal Med. And Surgery, P.A. v. Aetna Ins. Co., CIV.A. 09-2503 (WJM), 2009 WL
Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 2 of 9




 and not the right to reimbursement – for the emergency services they rendered to Aetna Life

 Insurance Company’s members who presented at emergency departments staffed by the plaintiff

 physician group. Plaintiff is not seeking to stand in the shoes of beneficiaries of ERISA plans, and

 Plaintiff’s claims are not for benefits under an ERISA plan nor do they involve coverage

 determinations under an ERISA plan. Indeed, the claims for additional reimbursement put at issue

 in Plaintiff’s Complaint are, by definition, all claims that Aetna Life Insurance Company has

 already adjudicated, found to be for covered services and paid, albeit at rates below what it was

 required to pay under state law. This lawsuit only seeks to require Aetna Life Insurance Company

 to pay the plaintiff provider the usual and customary rates for similar services in their areas, rather

 than the below market rates Defendant initially paid.

         The law is well-established that such claims are not pre-empted by ERISA, and therefore,

 Aetna Life Insurance Company’s claimed basis for federal jurisdiction is also without merit.

 Plaintiff’s motion for remand to state court should be granted. In further support of their motion,

 Plaintiff states as follows:

 I. BACKGROUND

         Plaintiff is a provider of emergency medical services who staffs the emergency

 departments at a number of hospitals throughout South Florida 24 hours a day, seven days a week

 and provides emergency medical care and related services to all patients, including patients with

 health plans insured, operated or administered by Defendant, presenting to the emergency

 department. Plaintiff is obligated by law to examine any individual presenting to the emergency




 3379911, at *4 (D.N.J. Oct. 19, 2009); Sheridan Healthcorp, Inc. v. Aetna Health Inc.,161 F. Supp.
 3d 1238, 1242 (S.D. Fla. 2016).
Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 3 of 9




 department and to provide treatment, regardless of the individual’s insurance coverage or ability

 to pay.

           All of the plaintiff’s emergency medicine group practices were “out of network,” or

 “nonparticipating,” with the Defendant Aetna Life Insurance Company’s for the claims at issue in

 the Complaint. As a result, for all of the claims at issue, Plaintiff had not agreed to accept

 discounted rates from Aetna Life Insurance Company’s in exchange for inclusion in its network,

 nor had they agreed to be bound by Aetna Life Insurance Company’s reimbursement policies or

 rate schedules.

           At all relevant times, Plaintiff provided emergency medical services to patients who

 presented to the emergency department who were members of health plans insured, operated or

 administered by Aetna Life Insurance Company. Plaintiff billed Aetna Life Insurance Company

 the group’s established fees for the emergency medical services they provided to those patients

 with the understanding that Aetna Life Insurance Company would comply with its legal

 obligations to pay Plaintiff either the billed amount or, where different, the usual and customary

 rate of the services provided. Aetna Life Insurance Company has at all relevant times paid the

 Plaintiff for those services, but at amounts “inappropriately below all of the following: the

 Plaintiff’s billed charges, fair market value and the reasonable value of the services in the market

 place.” In the Explanation of Benefits notices Aetna Life Insurance Company sent to Plaintiff,

 Aetna Life Insurance Company cryptically explained its rate of payment without any reference to

 compliance with Florida Law as explained above.

           Plaintiff filed this action against Aetna Life Insurance Company on August 29, 2019 in the

 Circuit Court of the Fifteenth Judicial Circuit, Palm Beach County Florida, and served the

 Complaint on Aetna Life Insurance Company on September 6, 2019. Plaintiff in their Complaint
Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 4 of 9




 seeks damages for Defendant’s systemic underpayments for the medically necessary, covered

 services the Plaintiff provided to patients in health plans “insured, operated or administered by the

 Defendant, Aetna Life Insurance Company.”

        In their Complaint, Plaintiff alleges that Defendant adjudicated Plaintiff’s claims and

 determined they were for covered services, but wrongfully underpaid Plaintiff at rates that were

 below both: (1) the “usual and customary provider charges” in violation of Section 641.513(5),

 Florida Statutes (2016), for claims subject to that section; and (2) below the reasonable value of

 the services in the marketplace, for claims not subject to the Florida statute. Plaintiff asserted two

 independent state law causes of action against Defendant: (1) violation of Section 641.513(5)

 Florida Statutes; and (2) breach of implied-in-fact contract.

        Plaintiff’s Complaint clearly pled both that it was addressing administered claims, and

 further made clear they were not subject to ERISA preemption because the claims concerned only

 the “rate of” payment, rather than the “right to” payment. As a result, Plaintiff’s claims do not

 implicate federal subject matter jurisdiction under well-settled principles of ERISA preemption

 law, a point with which the Defendant Aetna Life Insurance Company. were familiar. In fact, many

 similarly situated health insurance companies have unsuccessfully litigated the issue as explained

 and evidenced in the following memorandum.

 II. ARGUMENT

    A. Removal Standard Pursuant to 28 U.S.C. § 1446

    A defendant may remove a case filed in state court to federal court “if the district courts of the

 United States have original jurisdiction.” 28 U.S.C. § 1441(a). A district court has original

 jurisdiction when the case presents a federal question “arising under the Constitution, laws, or

 treaties of the United States.” 28 U.S.C. § 1331. Removal must be made “within 30 days after the
Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 5 of 9




 receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting forth

 the claim for relief upon which such action or proceeding is based, or within 30 days after the

 service of summons upon the defendant if such initial pleading has then been filed in court and is

 not required to be served on the defendant, whichever period is shorter.” 28 U.S.C. § 1446(b)(1).

 A complaint may be removed after this period only if, “through service or otherwise, of a copy of

 an amended pleading, motion, order or other paper from which it may first be ascertained that the

 case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

    B. Aetna Life Insurance Company Cannot Meet its Burden To Establish That ERISA
       Completely Preempts Plaintiff’s Claims

        This Court does not have subject matter jurisdiction over Plaintiff’s claims based on

 preemption under the Employee Retirement Income Security Act (“ERISA”). The Eleventh

 Circuit, as well as other Courts of Appeal, have held that “rate of payment” actions, like the one

 here, which challenge the sufficiency of the amount of reimbursement for medical services, do not

 arise under ERISA. Borrero v. United Healthcare of N.Y., Inc., 610 F.3d 1296, 1302 (11th Cir.

 2010); see also Kelsey-Seybold Med. Group PA v. Great-West Healthcare of Tex., Inc., 611 F.

 App’x 841 (5th Cir. 2015) (reversing and remanding judgment of district court that ruled

 provider’s breach of contract claim for failure to pay contractual rate was preempted by ERISA);

 Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 331 (2d Cir. 2011); Lone Star

 OB/GYN Assocs. v. Aetna Health, Inc., 579 F.3d 525, 530 (5th Cir. 2009); Pascack Valley Hosp.

 v. Local 464A UFCW Welfare Reimbursement Plan, 388 F.3d 393, 403-04 (3d Cir. 2004); Blue

 Cross v. Anesthesia Care Assocs. Med. Grp., Inc., 187 F.3d 1045, 1051 (9th Cir. 1999). In contrast,

 “[i]f a party is suing ‘under obligations created by the plan itself, [instead of] under obligations

 independent of the plan and the plan member,’ the alleged obligations implicate legal duties which

 are not entirely independent of ERISA, and thus are subject to complete preemption.” Gables Ins.
Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 6 of 9




 Recovery, 39 F. Supp. 3d 1259, 1265 (S.D. Fla. 2015) (quoting Spring E.R., LLC v. Aetna Life

 Ins. Co., No. H-09-2001, 2010 U.S. Dist. LEXIS 13565, 2010 WL 598748, at *5 (S.D. Tex. Feb.

 17, 2010)). 2

         Recently, in Sheridan Healthcorp, Inc. v. Aetna Health Inc., 161 F. Supp. 3d 1238 (S.D.

 Fla. 2016), the District Court, under similar circumstances in a case involving Coventry Health

 Care of Florida, rejected Coventry’s argument that the plaintiff’s claims fell within the scope of

 ERISA. Similar to this case, in Sheridan, the plaintiff asserted breach of contract claims against

 Aetna and Coventry as a result of the defendants’ failure to pay the plaintiff the full contractual

 amounts owing for medical services rendered by the plaintiff’s physicians. Sheridan, 161 F. Supp.

 3d. at 1242. In Sheridan, Coventry and Aetna removed the case to federal court after Sheridan

 produced a spreadsheet identifying specific medical claims on the basis that once the spreadsheet

 was disclosed, it “became clear, for the first time, that Sheridan was disputing coverage

 determinations under both ERISA and FEHBA plans.” Id. at 1243. In determining that the

 plaintiff’s claims did not fall within the scope of ERISA, the court ruled that since the plaintiff was

 suing for breach of its agreement—not a denial of benefits—no interpretation of an ERISA

 regulated health plan was necessary. Id. at 1246. The same is true here.

         In this case, as in Sheridan, Aetna Life Insurance Company’s only basis for removal

 appears to be its allegations of the “mere existence” of an ERISA plan and its improper attempts




 2
   In the Gables Ins. Recovery matter, the plaintiff was a collection agency which specifically
 pleaded in its complaint that “[n]either Plaintiff nor [SMC] has received payment for the medical
 services provided to the patient and the Defendant has not made payment, explained or justified
 the reason for its non-payment.” Gables, 39 F. Supp. 3d at 1264. Accordingly, unlike this case, in
 Gables, the plaintiff’s claims involved the right to payment on the face of the Complaint, and
 therefore implicated ERISA. Here, in contrast, Plaintiff’s claims expressly include only medical
 claims that Coventry adjudicated as covered under their respective plans but underpaid, and thus
 which concern only the rate of payment. Plaintiff’s claims do not implicate ERISA.
Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 7 of 9




 to mischaracterize, without support, the claims stated by Plaintiff in their Complaint 3. While claims

 made by beneficiaries under those plans for a denial of benefits may be preempted, those are not

 the claims made by the Plaintiff in this Complaint. Plaintiff is not purporting to “stand in the shoes”

 of a plan beneficiary and sue Aetna Life Insurance Company for a denial of benefits. Tellingly,

 Aetna Life Insurance Company is unable to point to anything in the Complaint that states

 otherwise. To the contrary, as the Plaintiff’s Complaint makes clear, the Plaintiff is suing Aetna

 Life Insurance Company on their own behalf for its violation of independent statutory and quasi-

 contractual obligations owed to Plaintiff under Florida state law to pay them fair market value for

 the services the Plaintiff is obligated by law to provide. The legal claims at issue in this matter do

 not require an interpretation of an ERISA plan, as there is no issue relating to whether the claims

 are covered. As a result, Aetna Life Insurance Company falls woefully short of justifying its

 removal of Plaintiff’s claims on the basis of ERISA preemption.

        In short, Plaintiff’s Complaint sets forth their allegations that the Defendant’s

 underpayments violated independent state law duties owed to Plaintiff – and not claims for benefits

 under ERISA plans. Therefore, the Defendant’s removal of this matter is not justified. Conn. State

 Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1343 (11th Cir. 2009) (citing

 Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987)). ERISA preemption does not apply to

 Plaintiff’s claims, and Plaintiff’s Motion to Remand should be granted. Additionally, the affidavit

 submitted by the Defendant is an improper attempt to mischaracterize the claims brought by the




 3
  See Emergency Service of Zephryhills, P.A., et. al. v. Coventry Health Care of Florida, INC., 281
 F.Supp.3d 1339 (S.D. Fla. 2017)(remanding action to State Court and finding the Complaint
 asserted independent state law claims exclusively and were not preempted by ERISA); Premier
 Inpatient Partners, INC. v. Aetna Health and Life Insurance Company, 371 F.Supp.3d 1056 (M.D.
 Fla 2019).
Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 8 of 9




 Plaintiff. Sarasota Anesthesiologists, P.A. v. Blue Cross and Blue Shield of Florida, Inc., 2019 WL

 3683796 (M.D. Fla. 2019).

 III.   CONCLUSION

        For the reasons set forth above, this Court does not have subject matter jurisdiction over

 Plaintiff’s claims, and this Court should remand this case to the appropriate state court. As Aetna

 Life Insurance Company has no reasonable basis for removing this case to this Court, Plaintiff

 respectfully requests an award of attorneys’ fees and costs relating to this Motion.

        WHEREFORE, Plaintiff respectfully request that this Court enter an order remanding this

 lawsuit to the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, and awarding

 attorneys’ fees and costs, together with any further relief the Court deems just and proper.



                                                      HICKS & MOTTO, P.A.
                                                      Attorneys for the Plaintiff
                                                      3399 PGA Blvd, Suite 300
                                                      Palm Beach Gardens, FL 33410
                                                      Telephone: (561) 683-2300
                                                      Facsimile: (561) 697-3852
                                                      tbennett@Hmelawfirm.com

                                                      /s/_Tony Bennett, Esq.________
                                                      TONY BENNETT, ESQUIRE
                                                      Florida Bar No.: 40357
Case 9:19-cv-81381-RKA Document 3 Entered on FLSD Docket 10/10/2019 Page 9 of 9




                      CERTIFICATE OF GOOD FAITH CONFERENCE

        In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiff has conferred with counsel

 for Defendant in a good faith effort to resolve the issues raised in the instant motion but the parties

 have not been able to agree.



                                                        /s/_Tony Bennett, Esq.________
                                                        TONY BENNETT, ESQUIRE
                                                        Florida Bar No.: 40357


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of October, 2019, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system. I further certify that a true

 and correct copy of the foregoing document was served on all counsel or parties of record on the

 Service List below by electronic service using CM/ECF.


                                                        /s/_Tony Bennett, Esq.________
                                                        TONY BENNETT, ESQUIRE
                                                        Florida Bar No.: 40357


                                           SERVICE LIST

 Shari Gerson, Florida Bar No. 017035
 Email: shari.gerson@gray-robinson.com

 Shayna Freyman, Florida Bar No. 84993
 Email: shayna.freyman@gray-robinson.com

 GRAY ROBINSON, P.A.
 401 East Las Olas Boulevard, Suite 1000
 Fort Lauderdale, Florida 33301
 Telephone: (954) 761-8111
 Facsimile: (954) 761-8112

 Counsel for Defendant Aetna Life Insurance Company
